"'.. L L
                                                                              COURT OF APPEALS HiV
                                                                               STATE OF WASHINGTON*

                                                                              2013 DEC 16 AH 9=20


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


IN THE MATTER OF THE
PERSONAL RESTRAINT OF:                               No. 69975-0-1

DENNIS AVERY REAMES,                                 DIVISION ONE

                       Petitioner.                   UNPUBLISHED OPINION

                                                     FILED:      DEC i 6 ?_oi3

       Per Curiam. Dennis Reames challenges his judgment and sentence in

Whatcom County Superior Court No. 08-1-00712-2,1 claiming his term of confinement in
combination with his term community custody exceeds the applicable statutory

maximum.2 The trial court imposed the standard range statutory maximum on one

count of conspiracy to commit first degree rape of a child, a class B felony with a

statutory maximum of 120 months, and one count of third degree child molestation, a

class C felony with a statutory maximum of 60 months, to be served consecutively, for a

total of 180 months. The court also imposed a community custody term for any period



1Reames originally filed a motion to modify his judgment and sentence in the superior court,
which transferred the matter to this court for consideration as a personal restraint petition under
CrR 7.8(c)(2).
2 Reames also claims that the Whatcom County Jail failed to credit him with good time at the
proper rate. The State has responded with a memorandum addressed to Reames from a
Whatcom County Sheriff's deputy indicating that the previous jail certification was erroneously
based on a 10% credit rate and that a new certification reflecting the proper rate of one third has
been completed and sent to the Department of Corrections. Reames did not dispute these
circumstances in his reply. Because it appears Reames has received the relief he requested
with regard to jail credit, this claim is now moot. See In re Pers. Restraint of Cross. 99 Wash. 2d
373, 376-77, 662 P.2d 828 (1983) (a claim is moot if the court can provide no effective relief).
No. 69975-0-1/2



of time Reames was released from confinement before the expiration of his maximum

sentence or the period of earned early release, whichever would be longer.

      We accept the State's concession that the trial court exceeded its authority in

sentencing Reames to a term of community custody in addition to a standard range

term of confinement of 180 months for the two convictions. See RCW 9.94A.701(9).

Because Reames was sentenced in January 2010, the trial court, not Department of

Corrections, has the obligation to reduce the term of community custody to avoid a

sentence in excess of the statutory maximum. State v. Boyd, 174 Wash. 2d 470, 275 P.3d
321 (2012); see also State v. Winborne. 167 Wash. App. 320, 329, 273 P.3d 454, review

denied, 174 Wash. 2d 1019 (2012). Accordingly, we remand to the trial court to amend the

community custody term consistent with RCW 9.94A.701(9) to zero. See Boyd, 174
Wash. 2d at 473.


      Remanded.


                               For the court: